Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California94105 (415) 856-7007 January 13, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Firsthand Funds; File Nos. 033-73832 and 811-08268 Form N-14 Registration Statement Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 20a-1 under the Investment Company Act of 1940 (the “Investment Company Act”) and Rule 14a-6 under the Securities Exchange Act of 1934 is the Form N-14 Registration Statement of Firsthand Funds (the “Trust”). The Form N-14 Registration Statement relates to a special meeting of shareholders of one series of the Trust, Firsthand Technology Leaders Fund, regarding the proposed tax-free reorganization of that series into Firsthand Technology Opportunities Fund, another series of the Trust. Please do not hesitate to call me at 415-856-7007 with any questions or comments regarding the Registration Statement.Thank you for your assistance regarding this matter. Very truly yours, David Hearth Paul HastingsLLP cc: Firsthand Funds
